DETAILED ACTION
This action is responsive to the Preliminary Amendment filed on 07/18/2019. As of said preliminary amendment, claims 1-14, 19-27, and 30-31 were presented as pending in the case (the changes do not exactly correspond to the original version of the claims, as explained below). As of the Restriction and Election included herein, claims 19-27 were elected, and claims 1-14 and 30-31 have been withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claims for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies been filed in parent Application No. 2017900184, filed on 01/20/2017, and in parent Application No. 2017901847, filed on 05/17/2017.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14 and 30-31, drawn to a method for visualizing the spatial and temporal data associated with a traveler. The feature of generating visualisations based on “receiving, by a processor, one or more of past, present, future, and planned locations of travellers within a social network, together with associated temporal data” is specific to this group of claims.
Group II, claims 19-27, drawn to a method for calculating total trip costs based on a planned trip itinerary. The feature of "computing, by the processor, costs for each trip segment comprising one or more user-shortlisted transportation, accommodation, and sightseeing components, wherein the user-shortlisted costs reflect real-time prices; [and] computing, by the processor, total cost for the entire trip comprising the sum of trip segment costs" is specific to this group of claims.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because the groups do not share the same or corresponding technical feature.

During a telephone conversation with Richard T. Black on 03/30/2021 (and a subsequent response via email on 04/06/2021), a provisional election was made without traverse to prosecute the invention of Group II, claims 19-27. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-14 and 30-31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 19-27 are objected to because of the following informalities:
The preliminary amendments to claims 19-27 are not in accordance with 37 CFR 1.121. As an example, see how independent claim 19 was marked as “(Previously Presented)” and without any amendment-indicating markings, even though there are considerable changes between the Preliminary Amendment version and the original version of claim 19. Applicant is respectfully encouraged to pay closer heed to these kinds of otherwise-avoidable errors in order to avoid delaying prosecution by requiring a Notice Of Non-compliance should these same matters be repeated in future rounds of prosecution.
Claim 19:
The limitation “the user-shortlisted costs” in lines 5-6 lacks proper antecedent basis.
The limitation “the entire trip” in line 7 lacks proper antecedent basis.
The limitation “the sum” in line 7 lacks proper antecedent basis.
The two instances of the limitation “trip segment costs” in lines 8 and 10 each result in an improper double antecedence issue (precedent for “costs for each trip segment” had already been introduced in line 4).
The limitation “total trip cost” in line 10 results in an improper double antecedence issue (precedent for “total cost for the entire trip” had already been introduced in line 7).
The limitation “one or more user-shortlisted transportation, accommodation, and sightseeing components” in lines 12-13 results in an improper double antecedence issue (precedent for “one or more user-shortlisted transportation, accommodation, and sightseeing components” had already been introduced in lines 4-5).
Lines 14-15 recite “wherein selecting the user interface control redirects the user to a booking webpage for each of the relevant transportation, accommodation, and sightseeing components.” It is unclear whether this limitation as currently recited was intended to amount to a merely optional step (i.e. 
The limitation “the relevant transportation, accommodation, and sightseeing components” in line 15 lacks proper antecedent basis.
Claim 20:
The limitation “a user interface control” in line 2 results in an improper double antecedence issue (precedent for “a user interface control” had already been introduced in line 12 of parent claim 19).
There is unclear antecedent basis for “the user-shortlisted transportation, accommodation, and sightseeing components” in lines 2-3 (as illustrated above, parent claim 19 contains two separate introductions for the phrase “one or more user-shortlisted transportation, accommodation, and sightseeing components,” so it is unclear to which one of these two instances is being referred herein).
 The limitation “a trip segment” in line 3 results in an improper double antecedence issue (precedent for at least one “trip segment” had already been introduced in lines 2-3 of parent claim 19).
Claim 21:
The limitation “a user interface control” in line 2 results in an improper double antecedence issue (precedent for “a user interface control” had already been introduced in line 12 of parent claim 19).
There is unclear antecedent basis for “the user-shortlisted transportation, accommodation, and sightseeing components” in lines 2-3 (as illustrated above, parent claim 19 contains two separate introductions for the phrase “one or more user-shortlisted transportation, accommodation, and 
The limitation “the entire trip” in line 3 lacks proper antecedent basis.
Claim 22:
The limitation “costs for each of the user-shortlisted transportation, accommodation, and sightseeing components” in lines 3-4 results in an improper double antecedence issue (precedent for “costs for each trip segment comprising one or more user-shortlisted transportation, accommodation, and sightseeing components” had already been introduced in lines 4-5 of parent claim 19).
The limitation “real-time prices” in line 4 results in an improper double antecedence issue (precedent for “real-time prices” had already been introduced in line 6 of parent claim 19).
The limitation “a user-shortlisted transportation component, a user-shortlisted accommodation component, a user-shortlisted sightseeing component” in lines 7-8 results in an improper double antecedence issue (precedent for “one or more user-shortlisted transportation, accommodation, and sightseeing components” had already been introduced in lines 4-5 of parent claim 19).
The limitation “a trip segment” in line 8 inherits and/or conflicts with the precedent for the at least one “trip segment” that had already been introduced in lines 2-3 of parent claim 19. 
The limitation “an entire trip” in line 8 inherits and/or conflicts with the indicated antecedence issue regarding “the entire trip” in line 7 of parent claim 19. 
Claim 23:
The limitation “a user-shortlisted transportation component, a user-shortlisted accommodation component, a user-shortlisted sightseeing component” in lines 3-4 results in an improper double antecedence issue (precedent for “one or more user-shortlisted transportation, accommodation, and sightseeing components” had already been introduced in lines 4-5 of parent claim 19).
The limitation “a trip segment” in line 4 inherits and/or conflicts with the precedent for the at least one “trip segment” that had already been introduced in lines 2-3 of parent claim 19. 
The limitation “an entire trip” in line 5 inherits and/or conflicts with the indicated antecedence issue regarding “the entire trip” in line 7 of parent claim 19. 
The limitation “said changes” in line 5 lacks proper antecedent basis.
Claim 24:
Line 3 recites “obtaining, by the processor, alternative option(s) to one or more of the user” where “obtaining, by the processor, one or more alternative options to the 
Similarly, line 5 recites “the alternative options” where “the one or more alternative options” was apparently intended.
Claim 25:
Inheriting the correction in parent claim 24, herein lines 2-3 recite “the alternative options” where “the one or more alternative options” was apparently intended.
Line 3 recites “user--shortlisted components” where “user[[-]]-shortlisted components” was apparently intended.
Claim 26:
Lines 2-3 recite “one or more alternative options” where “the one or more alternative options” was apparently intended.
Claim 27:
The limitation “a user interface control” in line 2 results in an improper double antecedence issue (precedent for “a user interface control” had already been introduced in line 12 of parent claim 19).
Lines 2-3 recite “one or more alternative options” where “the one or more alternative options” was apparently intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Independent claim 19 recites a method, comprising:
“receiving {…} a planned trip itinerary of a user comprising one or more trip segments;
computing {…} costs for each trip segment comprising one or more user-shortlisted transportation, accommodation, and sightseeing components, wherein the user-shortlisted costs reflect real-time prices;
computing {…} total cost for the entire trip comprising the sum of trip segment costs;
generating {…} a timeline visualisation of the planned trip itinerary comprising trip segment costs and total trip cost {…}”
The aforementioned limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at a processor” and/or “by the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at a processor” language, the “receiving” step in the context of this claim encompasses the receiving (like hearing about it, mentally formulating, etc.) the idea of a planned trip itinerary comprising one or more trip segments. Similarly, the “computing” and “generating” steps, as drafted, relate a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. For example, but for the “by the processor” 
These judicial exceptions are not integrated into a practical application. In particular, the claim only recites generic computing components – a) using a processor to perform the “receiving, computing, and generating” steps; b) displaying the timeline visualisation on a user device, wherein the timeline visualization further comprises a user interface control to book one or more user-shortlisted transportation, accommodation, and sightseeing components; and c) wherein selecting the user interface control redirects the user to a booking webpage for each of the relevant transportation, accommodation, and sightseeing components. As to the first point (“a”), the processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of receiving data and performing basic arithmetic operations with the data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. As to the second point (“b”), the displaying of the timeline visualisation i.e., as a generic presentation performing generic computer functions of merely rendering information on a generic display) such that it amounts no more than mere instructions to apply the exception using a generic computer component. As to the third point (“c”), as indicated above in the claim objections section, this step is optional in nature and therefore would not carry considerable patentable weight. Also, even if considered arguendo, at the high-level of generality that the “redirects” aspect currently recites, such a step would still amount to no more than mere instructions to also apply the exception using a generic computer component (i.e., as another generic presentation performing generic computer functions of merely rendering other/different information on a generic display). Moreover, the claim as a whole, when looking at the additional elements both individually and in combination, does not integrate the judicial exceptions into a practical application. Thus, these additional elements (or combination) are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). For example, see how the aforementioned elements resemble examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: 
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) 
Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 19 is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the “receiving, computing, and generating” steps and/or the generic displaying of the data/user interface amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 19 is not patent eligible.
Similarly, dependent claims 20, 21, and 23-27 are also not patent eligible for the same reasons explained above. For example, like the “user interface control” issue presented above, dependent claims 20, 21, 23, and 27 merely present other “user interface controls” to implement other features of the aforementioned “trip planning” abstract idea on a generic computer. Also, dependent claims 24-26 further expand on the abstract ideas of planning a trip by contemplating alternative options to trip i.e., as a generic presentation performing generic computer functions of merely rendering information on a generic display) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Therefore, in addition to independent claim 19, dependent claims 20, 21, and 23-27 are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term "optimised" in claim 26 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, even though the claim recites what appears to be an ideal result of having “one or more 
Moreover, the use of the functional language describing the intended result of “resulting in lower trip segment cost(s)” adds to the above indefiniteness concerns in that it arguably does more to render the claim indefinite than aids in providing context to the already-relative “optimised” terminology. For example, see MPEP § 2173.05 (g): “the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).”
Furthermore, it is also noted that the limitation “the user-shortlisted trip segment” lacks proper antecedent basis since there was only support in the parent claims for user-shortlisted components (instead of an operability for a user to “shortlist” entire trip the” article arguably implies that such a feature was already present, which it was not).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Demarchi et al. (US Patent Application Pub. No. 2016/0203422, hereinafter “Demarchi”).

As to independent claim 19, Demarchi shows a method, comprising:
receiving, at a processor [¶ 157], a planned trip itinerary of a user comprising one or more trip segments [“The system of the present invention is an all-in-one system that helps travelers and travel agents to build, search, quote, book, save and share single or multiple routes itineraries with all the available single or combined carriers and ancillary services, personalizing each segment of the trip in just one search and allowing the reservations of all the items included in the booking in just one charge.” (¶ 19) | For further context/examples, see also: ¶¶ 157-172];
computing, by the processor, costs for each trip segment comprising one or more user-shortlisted transportation, accommodation, and sightseeing components [“The system of the present invention instead provides a personal travel organizer and online travelogue saving all the searches made by the users. Each search result is a fully quoted itinerary represented graphically by a timeline made of places, transports and accommodations that users can share with friends, add comments or ratings and let them live again the same experience booking it quickly from the site just editing their preferred departure point and dates.” (¶ 73) | For further context/examples, see also: ¶¶ 19-44 & 183-185], 
wherein the user-shortlisted costs reflect real-time prices [“The system of the present invention instead dynamically displays an interactive user interface which represents graphically the query of the itinerary that users want to run to check fare prices and availability. Users know the available options for that route in real time just after typing an origin and a destination and before launching the query; so they could interact with the timeline selecting required options in order to quote, book, compare or combine carriers and ancillary services even if they haven't been selected by the users. In this case system suggests featured routes.” (¶ 70) 
“The options, preferences and the available connections are retrieved in real-time for each route edited by the user and displayed at the time of the research form filling thanks to an instant search to a database. {…} For each route, user can select, deselect or just drag&drop the desired preferences he wants the system calculates or the options he wants the system quotes and add to the booking cart. Available options and preferences are represented by icons, texts or both, into the timeline to get an instant approximate quotation. User can also change the order of the selected items to recalculate the trip. {…}” (¶ 185) | For further context/examples, see also: ¶¶ 165-167];
computing, by the processor, total cost for the entire trip comprising the sum of trip segment costs [“The connectors contact their connected providers' servers in order to get the required information. They can retrieve each kind of information needed and available (from provider side), for example a fare quotation for a given route, the applicable fare rules, a seats availability, the schedule. They are able to manage common booking request as well as specific tailored carrier/provider request.
In order to get a precise fare quotation they send to the providers the information they need to a proper fare construction, for example origins and destinations of a given itinerary, each departure and arrival date, number of passengers, age and/or age range and/or other classification (infant, child, adult), etc. They make also different requests to the same provider in order to get quotations for each single travel segment that system can freely manage to build itineraries with correct fares. For example, for a roundtrip (Milan>Rome>Milan) the train and the flight connectors retrieve availability and fare quotation for a given date and passenger, both for the Milan>Rome trip, then Rome>Milan, as well as for the roundtrip Milan>Rome>Milan. Sometimes some trip—due to applicable fare rules—cannot be split by the system in segments so it cannot combine them but it just sells as they are since a given fare applies to a given roundtrip. That's the reason why, if a trip is bundled, the system requires the fare quotation for the entire trip and also asks for the single quotation of each single segment of the trip. With this information, system can combine easily each travel segment with others and build itineraries. Some providers already provide split segment quotations and proximity quotations (also for departure/arrival from/to close locations): connectors settings take it into account to retrieve only missing data if any.” (¶¶ 215-216)];
generating, by the processor, a timeline visualisation of the planned trip itinerary comprising trip segment costs and total trip cost [“Thanks to an interactive user interface, the travel planning system of the present invention provides a graphical and/or textual representation of a user's query and updates results accordingly to the user's inputs, changes or selected options. The path representing a timeline includes all the travel data edited and/or added by the users: each origin and destination is represented as a node in the graph and a trip is represented as a path or branch through a graph; accommodations, are treated as a pin or other icons. Users may select displayed options to calculate their itinerary, check the availability and quickly quote, for instance, their preferred carriers or transport companies, accommodation type, available ancillary services. Users can also drag & drop their textual or graphical representation into the active areas of the timeline as well as travel preferences like nonstop carriers, faster or cheaper trip, business or leisure purposes, number and typology of passengers (adults, seniors, children, infants), special requests like wheelchair, pets or extra services (e.g., luggage, etc).
By the system of the present invention, the displayed travel options and connections for a given route or place edited by the user are retrieved from a database (populated with those information, retrieved or imported) in real-time, thanks to an instant search; so the system requires at least the filling of one origin (which can still be also detected automatically by a geolocation system) and a destination. If a user fill the origin and the destination with the same city name, the system will display all the available services for that place (e.g., Milan>Milan the system assumes user is looking for local services as car-rental or accommodation in that place and not connections between places). For each route, user can select, deselect or just drag&drop the desired options (and change their order) represented by icons, texts or both, into the timeline to get first an instant approximate quotation. He can also change the order of them. Then, when the user completes the building of the itinerary, he can submit the query to get a precise fare quotation of each item added accordingly to the selected preferences if any. If user doesn't express any preference, the system suggest the best itinerary found across multiple variables.” (¶¶ 33-34) | For further context/examples, see also: ¶¶ 84-86 & 157-172];
and displaying the timeline visualisation on a user device, wherein the timeline visualization further comprises a user interface control to book one or more user-shortlisted transportation, accommodation, and sightseeing components; and wherein selecting the user interface control redirects the user to a booking webpage for each of the relevant transportation, accommodation, and sightseeing components [“Once the system retrieves the information needed for the submitted itinerary, even according to the user's preferences or options entered, builds all the available itineraries that meet certain requirements (e.g., data should be consistent, robust, walkable pedestrian path or feasible route) and display them to the user for his selection and booking An itinerary could be booked directly on site with one charge/transaction or, if not possible, the system display which elements could be booked onsite, which not or redirect the user to the final vendor.” (¶ 170)].

As to dependent claim 20, Demarchi further shows:
wherein the timeline visualisation further comprises a user interface control to book all the user-shortlisted transportation, accommodation, and sightseeing components for a trip segment [“Once the system retrieves the information needed for the submitted itinerary, even according to the user's preferences or options entered, builds all the available itineraries that meet certain requirements (e.g., data should be consistent, robust, walkable pedestrian path or feasible route) and display them to the user for his selection and booking An itinerary could be booked directly on site with one charge/transaction or, if not possible, the system display which elements could be booked onsite, which not or redirect the user to the final vendor.” (¶ 170)].


wherein the timeline visualisation further comprises a user interface control to book all the user-shortlisted transportation, accommodation, and sightseeing components for the entire trip [“Once the system retrieves the information needed for the submitted itinerary, even according to the user's preferences or options entered, builds all the available itineraries that meet certain requirements (e.g., data should be consistent, robust, walkable pedestrian path or feasible route) and display them to the user for his selection and booking An itinerary could be booked directly on site with one charge/transaction or, if not possible, the system display which elements could be booked onsite, which not or redirect the user to the final vendor.” (¶ 170)].

As to dependent claim 22, Demarchi further shows:
updating, by the processor, costs for each of the user-shortlisted transportation, accommodation, and sightseeing components based on real-time prices obtained by the processor, transmitting a notification to the user device when the real-time price of one or more of: a user-shortlisted transportation component, a user-shortlisted accommodation component, a user-shortlisted sightseeing component, a trip segment, and an entire trip, is at or below a user-selected threshold price [“The system of the present invention checks if any part of the itinerary is eligible for packages (provided by us, third parties or dynamically packaged) in order to display a lower price if necessary conditions recur.” (¶ 41) 
Once the itinerary builder algorithm finds all the available itineraries for one or more routes for a given date, number of passengers and selected options or preference if any, the itinerary ranking algorithm provides to assign a rank to each itinerary displaying results in many possible ways: user can choose to view results sorting them by cheapest, faster, most rated, CO2 consumption or displaying them by multimodal (comparing main different transport mean connections like flights versus trains which operate same routes) or intermodal (including last mile carriers) or filtering them with many parameters for each segment/route/itinerary (e.g., companies, departure time, arrival time, carriers, class, number of stops, duration, packages, special offers, etc.).” (¶ 312) | For further context/examples, see also: ¶¶ 33, 43, 46, 51, 63, 66, 94-102,183, 185, 192, 215, & 268-276].

As to dependent claim 23, Demarchi further shows:
wherein the timeline visualisation further comprises user interface controls to add, modify and delete one or more of: a user-shortlisted transportation component, a user-shortlisted accommodation component, a user-shortlisted sightseeing component, a trip segment, and an entire trip, and wherein the timeline visualisation is updated to reflect said changes [“Thanks to an interactive user interface, the travel planning system of the present invention provides a graphical and/or textual representation of a user's query and updates results accordingly to the user's inputs, changes or selected options. The path representing a timeline includes all the travel data edited and/or added by the users: each origin and destination is represented as a node in the graph and a trip is represented as a path or branch Users can also drag & drop their textual or graphical representation into the active areas of the timeline as well as travel preferences like nonstop carriers, faster or cheaper trip, business or leisure purposes, number and typology of passengers (adults, seniors, children, infants), special requests like wheelchair, pets or extra services (e.g., luggage, etc).
By the system of the present invention, the displayed travel options and connections for a given route or place edited by the user are retrieved from a database (populated with those information, retrieved or imported) in real-time, thanks to an instant search; so the system requires at least the filling of one origin (which can still be also detected automatically by a geolocation system) and a destination. If a user fill the origin and the destination with the same city name, the system will display all the available services for that place (e.g., Milan>Milan the system assumes user is looking for local services as car-rental or accommodation in that place and not connections between places). For each route, user can select, deselect or just drag&drop the desired options (and change their order) represented by icons, texts or both, into the timeline to get first an instant approximate quotation. He can also change the order of them. Then, when the user completes the building of the itinerary, he can submit the query to get a precise fare quotation of each item added accordingly to the selected preferences if any. If user doesn't express any preference, the system suggest .

As to dependent claim 24, Demarchi further shows:
obtaining, by the processor, alternative option(s) to one or more of the user-shortlisted transportation, accommodation, and sightseeing components, displaying, on the timeline visualisation, the alternative options and associated costs [“The user can also select, deselect, drag other types of options or preferences (travel classes, offers, packages, parameters such as ecological, faster, cheaper or special request as for instance pets, wheelchairs) and not only the type of carrier but also the shipping company, the name or type of the means of transport (e.g., Boeing instead of Alitalia or Frecciarossa train instead of Trenitalia train), ancillary services or accommodations, of which the system will take into account quoting the price of the route and calculating the number of nights for the available accommodations.” (¶ 164) | For further context/examples, see also: ¶¶ 10, 23, 29, 32-34, 38, 41, 43, 46, 51, 63, 75, 183, 192, 268-276, 311-326, & 366].

As to dependent claim 25, Demarchi further shows:
wherein the alternative options comprise one or more of alternative dates [¶¶ 25, 36, 39-40, 51, 66, 167, 199, & 312], alternative times, and alternative providers to the user--shortlisted components [“Users may select options to calculate itinerary, check availability and quote--as for instance--preferred carriers (last mile ones included) or companies, accommodation type, available ancillary services travel options like nostop carriers preferences, faster or cheaper trips, number and typology of passengers (adults, seniors, children, infants), special requests (wheelchairs, pets), additional luggage or special baggage, etc.” (¶ 183)].

As to dependent claim 26, Demarchi further shows:
computing, by the processor, optimised trip segment(s) comprising one or more alternative options resulting in lower trip segment cost(s) compared to the user-shortlisted trip segment [“The system of the present invention checks if any part of the itinerary is eligible for packages (provided by us, third parties or dynamically packaged) in order to display a lower price if necessary conditions recur.” (¶ 41) 
“Once the itinerary builder algorithm finds all the available itineraries for one or more routes for a given date, number of passengers and selected options or preference if any, the itinerary ranking algorithm provides to assign a rank to each itinerary displaying results in many possible ways: user can choose to view results sorting them by cheapest, faster, most rated, CO2 consumption or displaying them by multimodal (comparing main different transport mean connections like flights versus trains which operate same routes) or intermodal (including last mile carriers) or filtering them with many parameters for each segment/route/itinerary (e.g., companies, departure time, arrival time, carriers, class, number of stops, duration, packages, special offers, etc.).” (¶ 312) | For further context/examples, see also: ¶¶ 33, 43, 46, 51, 63, 66, 183, 185, 192, & 268-276].


wherein the timeline visualisation further comprises a user interface control to book one or more of the alternative options [“The system of the present invention instead dynamically displays an interactive user interface which represents graphically the query of the itinerary that users want to run to check fare prices and availability. Users know the available options for that route in real time just after typing an origin and a destination and before launching the query; so they could interact with the timeline selecting required options in order to quote, book, compare or combine carriers and ancillary services even if they haven't been selected by the users. In this case system suggests featured routes.” (¶ 70)
“The options, preferences and the available connections are retrieved in real-time for each route edited by the user and displayed at the time of the research form filling thanks to an instant search to a database. {…} For each route, user can select, deselect or just drag&drop the desired preferences he wants the system calculates or the options he wants the system quotes and add to the booking cart. Available options and preferences are represented by icons, texts or both, into the timeline to get an instant approximate quotation. User can also change the order of the selected items to recalculate the trip. Then, when the user completes the building of the itinerary, he can submit the query to get a precise fare quotation of each item added or selected. If a user doesn't express any preference, the system suggest the best itinerary found across multiple variables and suggest available options to add to the booking.” (¶ 185)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Navda; Vishnu et al.
US 20170032138 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Shaam; Naren et al.
US 20140351037 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Binsztok; Henri
US 20120185793 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
NICKOLAYEV; Oleg Y. et al.
US 20100211419 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Boykin; John
US 20100121660 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Whitsett; Troy G. et al.
US 20090216633 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Whitsett; Troy G. et al.
US 20080091482 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Whitsett; Troy et al.
US 20070143155 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Brice; Tony et al.
US 20070073562 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.

US 10248912 B1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Dawkins; Mark C.
US 20190156252 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
MCNAIRN; Ross et al.
US 20180060979 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
AMZALLAG; Raphael et al.
US 20170316524 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Demarchi; Carlo Oppo et al.
US 20170161651 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Weber; Valentin et al.
US 20160371988 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Metzger; Ralf et al.
US 20160125320 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Stener; Gavin
US 20150294237 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Vernitsky; Alek et al.
US 20140108070 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Stern; Robert A. et al.
US 20130346124 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Sureshkumar; Vijay
US 20130268886 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Jayaram; Ranjith
US 20130268302 A1
A method comprising receiving, at a processor, a planned trip itinerary of a 

US 20130103438 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Swann; Garner et al.
US 20130041902 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
FRANCIS; Matthew David
US 20120253856 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
CERNY; Ron
US 20110213787 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Martin; Natalie et al.
US 20090313055 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Mortimore, JR.; William Charles
US 20090210261 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Marcken; Carl G. de et al.
US 20070168239 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Seed; Debra
US 20060031258 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Vaaben, Bo Valdemar et al.
US 20050165628 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Janakiraman, Janani et al.
US 20050096946 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Vavul, John et al.
US 20050033616 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.

US 20040054428 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Niwa, Yushi
US 20010034624 A1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Frank; Stefan et al.
US 8407099 B1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
Orttung; Mark et al.
US 8090707 B1
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.
DeLorme; David M. et al.
US 5948040 A
A method comprising receiving, at a processor, a planned trip itinerary of a user comprising one or more trip segments.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (10am - 6:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R CALDERON IV/
Examiner, Art Unit 2173




/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173